Woodward, J.
We think it sufficiently apparent from Ebe’s testimony, and the rest of the case, that the question of time and place had arisen, as connected with that of payment, and that the time had narrowed down to the inter*140val between the 25th of December and the first of January ; and in this position of the case, Ebe, by way of an argumentative fact, showing that he could not have paid it, testifies that he was not in the county at that time. The time of the payment would be immaterial, except in the view that the proof showed that defendant fixed the tinm as between the above dates, and the place in Baltimore township, in ITenry county, to which Ebe says he was not in the county within that time. To this again the defendant replies, offering to show that he was in the county, and in that township witliin that time. This was important, both as showing that he was at a place where he might have paid the money, and that he could have done what the defendant has sworn ; and also as impeaching him. If that time did not become important, as above suggested, still, if Ebe had testified positively in relation to it, and could be impeached in his evidence concerning it, this would tend to weaken his testimony, and might induce a j ury to give him less credence on other points.
We think the court erred in excluding the evidence offered by the defendant. As this disposes of the case, and is the most material question made, it is unnecessary to pursue the others.
Judgment reversed.